Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 1 of 55




                      EXHIBIT
                         B
                                                     Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 2 of 55

                                                                      2019-58146 / Court: 157
CertifiedDocumentNumber:86745813-Page1of12
CertifiedDocumentNumber:86745813-Page2of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 3 of 55
CertifiedDocumentNumber:86745813-Page3of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 4 of 55
CertifiedDocumentNumber:86745813-Page4of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 5 of 55
CertifiedDocumentNumber:86745813-Page5of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 6 of 55
CertifiedDocumentNumber:86745813-Page6of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 7 of 55
CertifiedDocumentNumber:86745813-Page7of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 8 of 55
CertifiedDocumentNumber:86745813-Page8of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 9 of 55
CertifiedDocumentNumber:86745813-Page9of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 10 of 55
CertifiedDocumentNumber:86745813-Page10of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 11 of 55
CertifiedDocumentNumber:86745813-Page11of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 12 of 55
CertifiedDocumentNumber:86745813-Page12of12   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 13 of 55
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 14 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        86745813 Total Pages: 12




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 15 of 55 11/7/2019 1:29 PM
                                                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                                                     Envelope No. 38314208
                                                                                                                                         By: Carolina Salgado
                                                                                                                                    Filed: 11/7/2019 1:29 PM
CertifiedDocumentNumber:87989891-Page1of1
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 16 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        87989891 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:88078047-Page1of1   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 17 of 55
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 18 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        88078047 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                 Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 19 of 5511/18/2019 11:08 AM
                                                                                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                     Envelope No. 38570255
                                                                                                     CAUSE NO. 2019-58146                                                  By: Kimberly Garza
                                                                                                                                                                 Filed: 11/18/2019 11:08 AM
                                                           LONG DO AND PHUONG DUNG UUYNH,                       §                          IN rilE DISTRICT COURT
                                                                                                                §
                                                                                                                §
                                                                              Plaintiff(s),                     §
                                                           VS.                                                  §                        157TH JUDICIAL DISTRICT
                                                                                                                §
                                                           lAT INSURANCE GROUP, INC.,                           §
                                                                                                                §
                                                                             Dufondant(s).                      §                          IIAIiRIS COUNTY, TEXAS


                                                                                                   RETURN OF SERVICE

                                                       Came to my hand on Thursday, November 14, 2019 at 2:50 PM,
                                                       Executed at: 1999 BRYAN ST, S'J'E 900, DALLAS, TX 75201
                                                       within the county ofDALLAS at 3:10 PM, on Thursday, November 14, 2019,
                                                       by individually and personally delivering to the within named:

                                                                                                  lAT INSUIiANCE GROUP INC


                                                       By delivering to its Registered Agent, C T CORPOILA'J'ION
                                                       By delivering to Authorized Agent, TERR! TliONCSAVAT
                                                       a true copy oFlhis

                                                          CITATION and PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

                                                        having first endorsed thereon the date of the delivery.

                                                    BEFORE ME, the undersigned authority, on this day personally appeared Tracy Edwards who after being duly sworn
                                                    on oatli states: "My name is Tracy Edwards. 1am a person not less tlian eighteen (18) years of age and 1am competent to
                                                    make this oath. I am a resident of the State ofTexas. 1 have personal knowledj             :icls and stalemcnl-s contained
                                                    liercin and aver that each is true and correct. I am not a party to nor related or            any party to this suit. I have
                                                    no interest in the outcome of the suit. 1 have never been convicted of a felif             nisderneanor involving moral
                                                    turpitude. 1 am familiar with the Texas Rules of Civil Procedure./and the                  ctice and Remedies Codes as
                                                    they apply to service of process. I am certified by the Judicial Brlineh Certi                ission to deliver citations and
                                                    other notices from any District. County and Justice Courts in any for                        compliance with rule 103 and
                                                    501.2 of the TRCP."
CertifiedDocumentNumber:88140257-Page1of2




                                                                           STEVE L REED
                                                                            Notary Public                By:
                                                                 W        STATE OF TEXAS                            Tracy Etiw irds - PSCI872 - Kxp 03/31/20
                                                                             IDtf 500570-9
                                                                       My Comm E»p Feb 23. 2022                     servcdr«(sp|;cialdelivcry.com

                                                        Sub.scribcd and Sworn (o by Tracy Edwards, Before Me, the undersigned authorjiy, on tliis
                                                              ^ay of November, 2019.


                                                                                                                       Notary Public in and for the State ofi'exas
                                                    Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 20 of 55

                                                                                                           CAUSE NO.       201958146


                                                                                                           RECEIPT NO.                                 0.00             CIV

                                                                                                                                                             TR «    T3694253

                                                    PLAINTIFF:          DO,   LONG                                                                  In The     157th
                                                                  vs.                                                                               Judicial   District Court
                                                    DEFENDANT:          lAT INSURANCE GROUP    INC                                                  of Harris County, Texas
                                                                                                                                                    157TH DISTRICT COURT
                                                                                                                                                    Houston,   TX
                                                                                                                 CITATION
                                                    THE STATE OF TEXAS
                                                    County of Harris




                                                    TO:    lAT INSURANCE GROUP INC        (FOREIGN INSURANCE COMPANY) BY SERVING ITS
                                                           REGISTERED ATTORNEY FOR SERVICE CT CORPORATION
                                                           1999     BRYAN STREET SUITE 900           DALLAS       TX     75201 -       3136
                                                           Attached is a copy of

                                                    This instrument was filed on the 2lBt day of August.                          2019.       in the above cited cause number
                                                    and court. The instrument attached describes the claim against you.

                                                         YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
                                                    written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
                                                    next following the expiration of 20 days after you were served this citation and petition,
                                                    a default judgment may be taken against you.
                                                    TO OFFICER SERVING:

                                                                This citation was issued on 8th day of November, 2019, under my hand and
                                                    seal of sold Court.



                                                    Issued at       request of:                                            MARILYN BURGESS, District Clerk
                                                    NGUYEN,       THANH HOANG                                              Harris County, Texas
                                                    2825  WILCREST DRIVE SUITE 308                                         201 Caroline, Houston, Texas 77002
                                                    HOUSTON, TX  77042                                                     (P.O. Box 4651, Houston, Texas 77210)
                                                    Tel:    (832)       834-5918                     '/Q
                                                    Bar No.:        24090667                               ^    '^'Generated By: SALGADO              CAROLINA       G17//11376701


                                                                                                 OFFICER/AUTHORIZED PERSON RETURN

                                                    Came to hand at                  o'clock         .H., on the                day of

                                                    Executed at          (address)                                                                                              in

                                                                                     County at                 o'clock          .M.,   on the          day of

                                                                  by delivering to                                                                  defendant, in person, a
                                                    true copy of this Citation together with the accompanying                                     copy(ies) of the Petition

                                                    attached thereto and I endorsed on said copy of the Citation the date of delivery.
                                                    To certify which I affix my hand officially this       day of

                                                    FEE:    S
CertifiedDocumentNumber:88140257-Page2of2




                                                                                                                                       of                           _County, Texas


                                                                                                                           By
                                                                          Affiant                                                                   Deputy

                                                    On this day,                                                                            known to me to be the person whose
                                                    signature appears on the foregoing return, personally appeared. After being by ma duly sworn,
                                                    he/she stated that this citation was executed by him/her in the exact manner recited on the
                                                    return.


                                                    i>WQKt<] TO AND SUttSOKlBfcU BatUKfc ME, on tnis                      day or




                                                                                                                                                    Notary Public




                                                    v.:i;7,cnK.?
                                                                                                           •73694253*
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 21 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        88140257 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 22 of 55                               12/9/2019 10:01 AM
                                                                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                                                                         Envelope No. 39074521
                                                                                                                                                                   By: Iliana Perez
                                                                                                                                                      Filed: 12/9/2019 10:01 AM

                                                                                         CAUSE NO. 2019-58146
                                                     LONG DO AND PHUONG DUNG HUYNH                         §              IN THE DISTRICT COURT
                                                                                                           §
                                                     VS.                                                   §              157TH JUDICIAL DISTRICT
                                                                                                           §
                                                     IAT INSURANCE GROUP, INC.                             §              HARRIS COUNTY, TEXAS

                                                             DEFENDANT IAT INSURANCE GROUP, INC.’S ORIGINAL ANSWER

                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                           COMES NOW, IAT INSURANCE GROUP, INC., Defendant in the above-styled and

                                                    numbered cause, and make and files this, its Original Answer in reply to Plaintiffs’ Petition, and

                                                    for such answer would respectfully show unto the Court the following:

                                                                                                      1.

                                                           Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies the

                                                    allegations contained within Plaintiffs’ Petition and demands strict proof thereon by a preponderance

                                                    of the credible evidence in accordance with the laws of the State of Texas.

                                                                                                      2.

                                                           Pleading further and without waiver of the above, Defendant denies the occurrence of all

                                                    conditions precedent to Plaintiffs’ claim. Without limiting the foregoing, Defendant denies that

                                                    there has been full compliance with all terms and conditions of the insurance policy at issue as

                                                    required prior to Plaintiffs bringing suit, including, but not limited to, the requirement that payment
Certified Document Number: 88428362 - Page 1 of 4




                                                    is only due after agreement is reached on the amount of loss or an appraisal award has been made.

                                                                                                      3.

                                                           Pleading further and without waiver of the above, Defendant requests that this Court

                                                    compel mediation pursuant to TEXAS INSURANCE CODE § 541.161(a). This mediation is required

                                                    under the Texas Insurance Code and Texas Business & Commerce Code. TEX. INS. CODE

                                                    § 541.161(b).
                                                         Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 23 of 55



                                                                                                       4.

                                                             Additionally, the insurance policy pertaining to the claims asserted by the Plaintiffs include

                                                    a specific “Appraisal” clause which sets forth the procedure in the event of a disagreement of the

                                                    amount of the loss. Specifically, the policy requires that, upon written request, the property must

                                                    be appraised by each party’s own disinterested appraiser. In the event of a disagreement in the

                                                    appraisal, the differences are submitted to an umpire for determination. Compliance with the

                                                    appraisal process is a condition precedent to any suit against Defendant insurance company.

                                                    Defendant insurance company was deprived of the opportunity to invoke the appraisal clause prior

                                                    to suit. Further, the lawsuit prevented Defendant insurance company from attempting to resolve

                                                    the alleged problems, reaching an impasse or invoking the appraisal clause, if necessary.

                                                    Defendant insurance company reserves the contractual right to invoke this clause and that the

                                                    property be appraised according to the terms of the applicable insurance policy if the parties reach

                                                    an impasse. Defendant insurance company has not waived and is not waiving this provision and

                                                    may assert it in the future.

                                                                                                       5.

                                                                      Pursuant to Tex.R.Civ.P. 93, Defendant IAT Insurance Group, Inc., denies that it

                                                    issued an insurance policy for the house or the loss set out in the Plaintiffs’ petition. There is a

                                                    defect of parties. IAT Insurance Group, Inc., is not a proper party. Occidental Fire & Casualty
Certified Document Number: 88428362 - Page 2 of 4




                                                    Company of North Carolina issued the policy and is the proper Defendant.

                                                                                                       6.

                                                             Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby gives

                                                    actual notice to Plaintiffs that any and all documents and materials produced in response to written

                                                    discovery may be used as evidence in this case; and, that any such materials may be used as



                                                    DO, LONG/IAT – D OA - PAGE 2 OF 4
                                                         Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 24 of 55



                                                    evidence against the party producing the document at any pretrial proceeding and/or at the trial of

                                                    this matter without the necessity of authenticating the document and/or materials produced in

                                                    discovery.

                                                                                                        7.

                                                                                              Requests for Disclosure

                                                             At the time required by law or the Rules, the Defendant requests the Plaintiffs to respond

                                                    to all of the matters in TRCP 194.2.

                                                             WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

                                                    hereof, that Plaintiffs not recover against Defendant and that Defendant goes hence with its costs

                                                    without day and for such other and further relief, at law or in equity, to which Defendant may

                                                    justly show itself entitled to receive.


                                                                                                             Respectfully submitted,

                                                                                                             Gault, Nye & Quintana, L.L.P.
                                                                                                             P.O. Box 6666
                                                                                                             Corpus Christi, Texas 78466
                                                                                                             (361) 654-7008
                                                                                                             (361) 654-7001 Telecopier
                                                                                                             mwest@gnqlawyers.com

                                                                                                             By: /s/ Mikell A. West _______
                                                                                                                    Mikell A. West
                                                                                                                    State Bar No. 24070832
Certified Document Number: 88428362 - Page 3 of 4




                                                                                                             ATTORNEY FOR DEFENDANT IAT INSURANCE
                                                                                                             GROUP, INC.




                                                    DO, LONG/IAT – D OA - PAGE 3 OF 4
                                                         Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 25 of 55



                                                                                        CERTIFICATE OF SERVICE

                                                           I, Mikell A. West, hereby certify that on the 9th day of December, 2019, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorney for Plaintiffs
                                                    Johnny Nguyen
                                                    Johnny Nguyen & Associates
                                                    Email: jnguyen@johnnynguyenlaw.com

                                                    VIA E-FILING

                                                                                                        /s/ Mikell A. West           .
                                                                                                        Mikell A. West
Certified Document Number: 88428362 - Page 4 of 4




                                                    DO, LONG/IAT – D OA - PAGE 4 OF 4
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 26 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        88428362 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 27 of 55                            12/9/2019 10:01 AM
                                                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                                                      Envelope No. 39074521
                                                                                                                                                                By: Iliana Perez
                                                                                                                                                   Filed: 12/9/2019 10:01 AM



                                                                                          CAUSE NO. 2019-58146
                                                     LONG DO AND PHUONG DUNG HUYNH                     §                 IN THE DISTRICT COURT
                                                                                                       §
                                                     VS.                                               §                157TH JUDICIAL DISTRICT
                                                                                                       §
                                                     IAT INSURANCE GROUP, INC.                         §                HARRIS COUNTY, TEXAS

                                                                                 DEFENDANT’S DEMAND FOR JURY

                                                           COMES NOW, IAT INSURANCE GROUP, INC., Defendant in the above-referenced cause,

                                                    and demands a trial by jury and hereby deposits its Forty Dollar ($40) jury fee.



                                                                                                           Respectfully submitted,

                                                                                                           Gault, Nye & Quintana, L.L.P.
                                                                                                           P.O. Box 6666
                                                                                                           Corpus Christi, Texas 78466
                                                                                                           (361) 654-7008
                                                                                                           (361) 654-7001 Telecopier
                                                                                                           mwest@gnqlawyers.com

                                                                                                           By: /s/ Mikell A. West _______
                                                                                                                  Mikell A. West
                                                                                                                  State Bar No. 24070832

                                                                                                           ATTORNEY FOR DEFENDANT IAT INSURANCE
                                                                                                           GROUP, INC.
Certified Document Number: 88428363 - Page 1 of 2
                                                         Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 28 of 55



                                                                                      CERTIFICATE OF SERVICE

                                                            I, Mikell A. West, hereby certify that on the 9th day of December, 2019, a true and correct copy
                                                    of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorney for Plaintiffs
                                                    Johnny Nguyen
                                                    Johnny Nguyen & Associates
                                                    Email: jnguyen@johnnynguyenlaw.com

                                                    VIA E-FILING

                                                                                                         /s/ Mikell A. West           .
                                                                                                         Mikell A. West
Certified Document Number: 88428363 - Page 2 of 2




                                                    DO, LONG/IAT – JD - PAGE 2 OF 2
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 29 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        88428363 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                      Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 30 of 55                           12/23/2019 2:16 PM
                                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                                   Envelope No. 39474042
                                                                                                                         By: LISA COOPER
                                                                                                                Filed: 12/23/2019 2:16 PM

                                                     Cause No. 2019-58146

                 LONG DO, and
                 PHUONG DUNG HUYNH                          §
                 Plaintiffs,                                §
                                                            §              IN THE DISTRICT COURT
                                                            §
                                                            §
                 V.                                         §              HARRIS COUNTY, TEXAS
                                                            §
                 IAT INSURANCE                              §
                 GROUP, INC.                                §
                 Defendant.                                 §
                                                            §              157th JUDICAL DISTRICT


                        PLAINTIFF’S AMENDED ORIGINAL PETITION AND REQUESTS FOR
                                             DISCLOSURE

                 TO THE HONORABLE JUDGE OF SAID COURT:

                        COMES NOW, LONG DO and PHUONG DUNG HUYNH (herein "Plaintiffs ") and

                 files this PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE,

                 complaining of OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH CAROLINA.

                 (herein "OFC"), and respectfully shows this Honorable Court the following:


                                               I.   DISCOVERY CONTROL PLAN

                 1.      Plaintiffs intend for discovery to be conducted under Level 2 of Rule 190 of the

                 Texas Rules of Civil Procedure.
a e of




                                                          II.   PARTIES

                 2.      Plaintiffs Long Do and Phuong Dung Huynh are residing in Harris County, Texas.

                 3.      Defendant OFC is a foreign insurance company engaged in the business of
er




                  insurance in the State of Texas with its principal office located in Raleigh, North Carolina.
u




                  The causes of action asserted arose from or are connected with purposeful acts committed
er ified o u e
                      Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 31 of 55



                  by Defendant in the State of Texas, in Harris County. Defendant OFC may be served via

                  its registered Attorney for Service: C T Corporation at 1999 Bryan Street, Suite 900, Dallas,

                  Texas 75201-3136.

                                                     III.   JURISDICTION


                 4.       The Court has jurisdiction over this cause of action because the amount in controversy

                 is within the jurisdictional limits of the Court. Plaintiffs are seeking monetary relief of more

                 than $100,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest,

                 and attorney fees.

                 5.       The Court has jurisdiction over Defendant OFC because this defendant engages in

                 the business of insurance in the State of Texas, and Plaintiffs’ causes of action arise out of

                 this Defendant's business activities in the State of Texas.

                                                            IV. VENUE

                 6.       Venue is proper in Harris, Texas, because the insured property is situated in Harris

                 County, Texas. TEX. CIV. PRAC. & REM. CODE §15.032.

                                                            V. FACTS

                 7.       Plaintiffs are the owner of an OFC Insurance Group Policy, with Policy No.

                 TXH1341563 which was issued and sold by OFC (hereinafter referred to as "the Policy") and
a e of




                 was effective during the date of incident (See Exhibit A).

                 8.       Plaintiffs own the insured property, which is specifically located at 7135 Rambling Tree

                 Ln, Richmond, TX 77407, which is located in Harris County, Texas (herein "the Property").
er




                 On or about August 25, 2017, a severe wind and/or hail storm, a/k/a Hurricane Harvey struck
u




                 Harris County, Texas ("the Incident"). This storm caused substantial damage to buildings in the
er ified o u e




                                                                  3
                       Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 32 of 55



                 area, including Plaintiffs’ Property. On or about July 06, 2019, Plaintiffs had EZ Roof &

                 Construction conducted on the Property. EZ Roof & Construction found that the Property

                 sustained substantial wind and/or hail damage as a result of the Incident. Specifically, the

                 laminated shingle roofing of Plaintiffs’ dwelling sustained extensive wind and/or hail damage

                 and requires full replacement along with the roof components, such as the closed valley system,

                 galvanized flashing, storm guard for both valley and chimney, metal drip edge, ridge vent, pluming

                 jack, and roof vents. In addition, EZ Roof & Construction determined that an asphalt starter

                 course will be required to effectuate roof repairs (See Exhibit B).

                 9.       Prior to the inspection conducted by EZ Roof & Construction, Plaintiffs submitted a

                 claim to OFC against the Policy referenced in paragraph 7 for hail and wind damage to the

                 Property sustained as a result of the Incident, and their claim was assigned claim number

                 341563397667 by Defendant OFC on May 13, 2019 ("the Claim"). Plaintiffs asked that OFC

                 cover all costs of repairs to the Property, as shown supra, pursuant to the Policy.

                 10.      OFC acknowledged the claim and informed the Plaintiffs that further on-site

                 investigation of the claim might be necessary.

                 11.      Thereafter, OFC assigned Mr. Nigel Goad (herein "Goad") to inspect the Property

                 and adjust the claim on its behalf.

                 12.      As of August 7, 2019, Defendant OFC has not compensated Plaintiffs’ claim.
a e of




                 13.      Defendant OFC failed to perform its contractual duty to adequately compensate

                 Plaintiffs under terms of the Policy. Specifically, it refused to pay adequately proceeds of the

                 Policy, although due demand was made for proceeds to be paid in an amount sufficient to
er




                 cover the damaged Property. OFC 's conduct constitutes a breach of the insurance contract
u




                 between OFC and Plaintiffs.
er ified o u e




                                                                  4
                       Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 33 of 55



                 14.      Defendant OFC and Goad failed to settle Plaintiffs’ claim in a fair manner, although

                 they were aware of their liability to Plaintiffs under the Policy. Defendant OFC conduct

                 constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX.

                 INS. CODE §54l.060(a)(2)(A).

                 15.      Defendant OFC failed to accept or deny Plaintiffs’ full and entire claim within the

                 statutorily mandated time of receiving all necessary information. OFC 's conduct constitutes a

                 violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.056.

                 16.      Defendant OFC failed to meet its obligations under the Texas Insurance Code

                 regarding payment of claim without delay. Specifically, it has delayed full payment of

                 Plaintiffs’ claim longer than allowed and, to date, Plaintiffs have not received full payment

                 for their claim. OFC’s conduct constitutes a violation of the Texas Insurance Code, Prompt

                 Payment of Claims. TEX. INS. CODE §542.058.

                 17.      As a result of Defendant OFC and Goad’s wrongful acts and omissions, Plaintiffs was

                 forced to retain the professional services of the attorney and law firm who is representing them

                 with respect to these causes of action.

                                                  Vl.      CAUSES OF ACTION

                 18.      Defendant OFC is liable to Plaintiffs for breach of contract, "knowing" violations of
a e of




                 Chapters 541 and 542 of the Texas Insurance Code, and for Goad’s acts as OFC s agent.

                                                   A. BREACH OF CONTRACT

                 19.      Plaintiffs re-allege and incorporates the facts and allegations set forth in the above
er




                 paragraphs as if they were fully set forth at length herein.
u




                 20.      Defendant OFC 's conduct constitutes a breach of the insurance contract made between
er ified o u e




                                                                  5
                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 34 of 55



                 OFC and Plaintiffs.

                 21.       A contract exists when: 1) an offer is made for goods or services; 2) acceptance is

                 followed thereafter; 3) there is a meeting of the minds between the parties; 4) each party consents

                 to the essential terms; and 5) there is an execution and delivery of the contract with the intent that

                 it is mutual and binding. Baroid Equipment, Inc. v. Odeco Drilling, Inc., 184 S.W.3d 1, 17

                 (Tex.App.–Houston [1st Dist.] 2005, pet. denied).

                 22.       A party may breach the contract by failing to uphold its obligations under the terms of

                 the contract, after the other party has already performed, and the second party has suffered

                 damages.

                 23.       Defendant OFC’s failure and/or refusal, as described above, to pay adequate

                 compensation as it is obligated to do under the terms of the policy in question, and under the

                 laws of the State of Texas, after Plaintiffs fully performed all of their obligations under the Policy,

                 including the payment of the premium, constitutes a breach of OFC 's insurance contract with

                 Plaintiffs.

                       B. NONCOMPLIANCE WITH TEXAS INSURANCE CODE: UNFAIR SETTLEMENT

                                                             PRACTICES

                 24.       Plaintiffs re-allege and incorporates the facts and allegations set forth in the above
a e of




                 paragraphs as if they were fully set forth at length herein.

                 25.       Defendant OFC 's conduct constitutes multiple violations of the Texas Insurance Code,

                 Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are
er




                 made actionable by TEX. INS. CODE §541.151.
u




                 27.       Defendant OFC 's unfair settlement practice, as described above, of failing to attempt
er ified o u e




                                                                    6
                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 35 of 55



                 in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

                 OFC 's liability under the policy was reasonably clear, constitutes an unfair method of

                 competition and an unfair and deceptive act or practice in the business of insurance.

                 TEX. INS. CODE §54l.060(a)(2)(A).

                 28.      Defendant OFC 's unfair settlement practice, as described above, of failing to promptly

                 provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts

                 or applicable law, for its failure to offer a compromise settlement of the claim, constitutes an unfair

                 method of competition and an unfair and deceptive act or practice in the business of insurance.

                 TEX. INS. CODE §541.060(a)(3).

                 29.      Defendant OFC 's unfair settlement practice, as described above, of refusing to pay

                 Plaintiffs’ claim without conducting a reasonable investigation, constitutes an unfair method

                 of competition and an unfair and deceptive act or practice in the business of insurance. TEX.

                 INS. CODE §541.060(a)(7).

                      C. NONCOMPLIANCE WITH TEXAS INSURANCE CODE: THE PROMPT PAYMENT OF

                                                               CLAIMS

                 30.      Plaintiffs re-allege and incorporates the facts and allegations set forth in the above

                 paragraphs as if they were fully set forth at length herein.

                 31.      Defendant OFC 's conduct constitutes a violation of the Texas Insurance Code,
a e of




                 Prompt Payment of Claims. Violations under this article are made actionable by TEX. INS. CODE

                 §542.060.

                 32.      Defendant OFC ' s failure to notify Plaintiffs in writing of its acceptance or rejection

                 of
er
u




                 the entire claim within the applicable time constraints, constitutes a non-prompt payment of the
er ified o u e




                 claim. TEX. INS. CODE §542.056.


                                                                    7
                       Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 36 of 55



                 33.      Defendant OFC 's delay of the payment of Plaintiffs’ claim following its receipt of all

                 items, statements, and forms reasonably requested and required, longer than the amount of time

                 provided for, as described above, constitutes a non-prompt payment of the claim. TEX. INS.

                 CODE §542.058.

                                       D. ACTS CONSTITUATING ACTING AS AGENT

                 34.      Plaintiffs re-allege and incorporates the facts and allegations set forth in the above

                 paragraphs as if they were fully set forth at length herein.

                 35.      Defendant Goad’s conduct constitutes multiple violations of the Texas Insurance Code,

                 Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

                 made actionable by TEX. INS. CODE §541.151.

                 36.    Defendant Goad’s unfair settlement practice, as described above, of failing to attempt

                 in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

                 liability under the Policy is reasonably clear, constitutes an unfair method of competition and

                 an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

                 §54l.060(a)(2)(A).

                 37.    The unfair settlement practice of Goad as described above, of failing to promptly

                 provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts

                 or applicable law, for the offer of a compromise settlement of Plaintiffs’ claim, constitutes an
a e of




                 unfair method of competition and an unfair and deceptive act or practice in the business of

                 insurance. TEX. INS. CODE §541.060(a)(3).

                 38.      Defendant Goad’s unfair settlement practice, as described above, of failing within a
er




                 reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a reservation
u




                 of rights to Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive
er ified o u e




                                                                   8
                       Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 37 of 55



                 act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

                 39.      Goad did not properly inspect the Property and therefore failed to assess many of the

                 Plaintiffs’ covered damages, although Plaintiffs had reported the same to Goad. Defendant

                 Goad’s unfair settlement practice, as described above, of refusing to pay Plaintiffs’ claim

                 without conducting a reasonable investigation, constitutes an unfair method of competition and

                 an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

                 §541.060(a)(7).

                 40.      An insured that is subject to prohibited conduct by an insurance carrier, or its

                 representatives and agents, can seek redress under both the Texas Insurance Code and the

                 Texas Deceptive Trade Practices Act (herein "DTPA"). TEX. Bus. & COM. CODE § 17.43; Vail

                 v. Texas Farm Bur. Mut. Ins. Co., 754 S.W.2d 129, 133-36 (Tex. 1988).

                 41.      Plaintiffs are a "consumer" under the DTPA. TEX. Bus. & COM. CODE § 17.45(4).

                 42.      Section 17.45(5) of the DTPA defines "unconscionable action or course of action"

                 as "an act or practice which, to a consumer's detriment, takes advantage of the lack of

                 knowledge, ability, experience, or capacity of the consumer to a grossly unfair degree." TEX.

                 Bus. & COM. CODE § 17.45(5).

                 43.    Section 17.50 of the DTPA authorizes a consumer to "maintain an action where [. . . ]

                 any unconscionable action or course of action by any person " constitutes a producing
a e of




                 cause of economic damages or damages for mental anguish. TEX. Bus. & COM. CODE

                 §l7.50(a)(3) (emphasis added).

                 44.      In the instant matter, Goad clearly sought to take advantage of the lack of
er




                 knowledge, ability, experience, or capacity of the Plaintiffs to a grossly unfair degree. After
u




                 the full-detailed estimate report was given to the Plaintiffs, Goad did not clearly explained what
er ified o u e




                                                                  9
                       Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 38 of 55



                 he found duringher

                 inspection at the Property.

                 45.      As referenced and described above, and further conduct throughout this litigation and

                 lawsuit, Goad is an agent of Defendant OFC based on Defendant OFC 's acts, ratification,

                 negligent hiring and training, supervision and/or omissions during the handling of this claim,

                 including but not limited to, inspections, adjustments, and aiding in adjusting a loss for or on

                 behalf of the insurer. TEX. INS. CODE §4001.051.

                 46.      Separately, and/or in the alternative, as referenced and described above, Defendant

                 OFC ratified the acts, negligent hiring and training, supervision and/or omissions of Goad,

                 including the completion of his duties under the common-law and statutory law.

                                                     VII.      KNOWLEDGE

                 47.      Plaintiffs re-alleges and incorporates the facts and allegations set forth in the above

                 paragraphs as if they were fully set forth at length herein.

                 48.      Each of the acts described above, together and singularly, was done "knowingly," as

                 that term is used in the Texas Insurance Code and was a producing cause of Plaintiffs’ damages

                 described herein.

                                                       VIll.    DAMAGES

                 49.      Plaintiffs would show that all of the aforementioned acts, taken together or singularly,
a e of




                 constitute the producing causes of the damages sustained by Plaintiffs.

                 50.      As previously mentioned, the damages caused by the August 25, 2017 hail storm

                 and/or windstorm have not been properly addressed or repaired in the months since the Incident,
er




                 causing further damages to the Property, and causing undue hardship and burden to Plaintiffs.
u




                 These damages are a direct result of Defendant OFC' s mishandling of Plaintiffs’ claim in
er ified o u e




                                                                 10
                       Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 39 of 55



                 violation of the laws set forth above.

                 51.      For breach of contract, Plaintiffs are entitled to regain the benefit of the bargain, which

                 is the amount of the claim, together with attorney's fees.

                 52.      For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

                 Plaintiffs are entitled to actual damages, which include the loss of the benefits that should

                 have been paid pursuant to the policy, mental anguish, court costs, and attorney's fees. For

                 knowing conduct of the acts described above, Plaintiffs asked for three times their actual

                 damages. TEX. INS. CODE §541.152.

                 53.      For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs

                 are entitled to the amount of their claim, as well as fifteen (15) percent interest per annum on the

                 amount of such claim as damages, together with attorney's fees. TEX. INS. CODE §542.060.

                 54.      For Defendant Goad’s violation of the DTPA, Plaintiffs are entitled to economic

                 damages, damages for mental anguish, exemplary damages, court costs & expenses, and

                 reasonable attorneys' fees.

                 55.      For the prosecution and collection of this claim, Plaintiffs have been compelled to

                 engage the services of the attorney whose name is subscribed to this pleading. Therefore,

                 Plaintiffs are entitled to recover a sum for the reasonable and necessary services of Plaintiff'

                 attorney in the preparation and trial of this action, including any appeals to the Court of Appeals
of




                 and/or the Supreme Court of Texas.
a e




                                               lX.    CONDITIONS PRECEDENT

                 56.      Plaintiffs assert that all conditions precedent to filing suit under the policy referenced
er




                 in paragraph 7 have been met and fulfilled.
u




                                               X.    REQUESTS FOR DISCLOSURE
er ified o u e




                                                                  11
                       Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 40 of 55



                 57.       Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiffs hereby requests

                 Defendant OFC disclose, within fifty (50) days of service of this request, the information or

                 material described in Rule 194.2(a) through (1) of the Texas Rules of Civil Procedure.

                                                           XI. PRAYER

                 WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial hereof, said

                 Plaintiffs recover such sums as would reasonably and justly compensate them in accordance

                 with the rules of law and procedure, as to actual damages, treble damages under the Texas

                 Insurance Code, and all punitive and exemplary damages as may be found. In addition,

                 Plaintiffs request the award of attorney's fees for the trial and any appeal of this case, for all

                 costs of Court on their behalf expended, for prejudgment and post-judgment interest as

                 allowed by law, and for any other and further relief, either at law or in equity, to which he is

                 justly entitled.



                                                                                 Johnny Nguyen & Associates
                                                                                 By: /s/Johnny Nguyen
                                                                                 Johnny Nguyen
                                                                                 SBN: 24090667

                                                                                 2825 Wilcrest Drive
                                                                                 Suite 308
                                                                                 Houston, Texas, 77042
                                                                                 T: (832) 834-5918
of




                                                                                 F: (281) 503-7503
                                                                                 jnguyen@johnnynguyenlaw
a e




                                                                                 .com

                                                                                 Attorney for Plaintiffs:
                                                                                 LONG DO and PHUONG
                                                                                 DUNG HUYNH
er
u
er ified o u e




                                                                   12
of
a e
er
u
er ified o u e   Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 41 of 55
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 42 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        88661072 Total Pages: 12




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case No. 201958146
                            Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 43 of 55
                                                             *             IN THE DISTRICT COURT OF
                  DO, LONG                                   *
                  vs.                                        *             HARRIS COUNTY, TEXAS
                                                             *             157th JUDICIAL DISTRICT
                  IAT INSURANCE GROUP INC
                                                             *
                                                                                             DOCKET CONTROL ORDER
                                                    The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
                                                    item is governed by the Texas Rules of Civil Procedure.
                                                    1. 2/24/2020     JOINDER. All parties must be added and served, whether by amendment or third party
                                                                     practice, by this date. THE PARTY CAUSING THE JOINDER SHALL PROVIDE
                                                                     A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SERVICE.
                                                    2.               EXPERT WITNESS DESIGNATION. Expert witness designations are required and
                                                                     must be served by the following dates. The designation must include the information
                                                                     listed in Rule 194.2(f). Failure to timely respond will be governed by Rule 193.6.
                                                    (a) 5/25/2020    Experts for parties seeking affirmative relief.
                                                    (b) 6/26/2020    All other experts.
                                                    3.               STATUS CONFERENCE. Parties shall be prepared to discuss all aspects of the case,
                                                                     including ADR, with the court on this date. TIME:
                                                                     Failure to appear will be grounds for dismissal for want of prosecution.
                                                    4.               DISCOVERY LIMITATIONS. The discovery limitations of Rule 190.2, if applicable,
                                                                     or otherwise of Rule 190.3 apply unless changed below:
                                                    (a)              Total hours per side for oral depositions.
                                                    (b)              Number of interrogatories that may be served by each party on any other party.
                                                    5.               ALTERNATIVE DISPUTE RESOLUTION.
                                                    (a) 6/26/2020    By this date the parties must either (1) file an agreement for ADR stating the form of
                                                                     ADR requested and the name of an agreed mediator, if applicable; or (2) set an objection
                                                                     to ADR. If no agreement of objection is filed, the court may sign an ADR order.
                                                    (b)              ADR conducted pursuant to the agreement of the parties must be completed by this date.

                                                    6.7/24/2020     DISCOVERY PERIOD ENDS. All discovery must be conducted before the end of
                                                                    the discovery period. Parties seeking discovery must serve requests sufficiently far in
                                                                    advance of the end of the discovery period that the deadline for responding will be
                                                                    within the discovery period. Counsel may conduct discovery beyond this deadline by
                                                                    agreement. Incomplete discovery will not delay the trial.
                                                    7.              DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral hearing or submission.
                                                    (a) 7/24/2020   If subject to an interlocutory appeal, dispositive motions or pleas must be heard by this date.
                                                    (b) 7/24/2020   Summary judgment motions not subject to an interlocutory appeal must be heard by this date.
                                                    (c)             Rule 166a(i) motions may not be heard before this date.
                                                    8. 7/24/2020    CHALLENGES TO EXPERT TESTIMONY. All motions to exclude expert testimony
                                                                    and evidentiary challenges to expert testimony must be filed by this date, unless
                                                                    extended by leave of court.
                                                    9. 6/26/2020    PLEADINGS. All amendments and supplements must be filed by this date. This
CertifiedDocumentNumber:88805905-Page1of4




                                                                    order does not preclude prompt filing of pleadings directly responsive to any timely
                                                                    filed pleadings.
                                                    10.              DOCKET CALL/PRE-TRIAL CONFERENCE
                                                                    Parties shall be prepared to discuss all aspects of trial with the court on this date.
                                                                    TIME: Failure to appear will be grounds for dismissal for want of prosecution.

                                                    11.8/24/2020     TRIAL. If not assigned by the second Friday following this date, the case will be reset.


                                                                                                                          SIGNED


                                                             MIKELL ALAN WEST
                                                             PO BOX 6666                                                            TANYA GARRISON
                                                             CORPUS CHRISTI TX 78466                           24070832             JUDGE, 157TH DISTRICT COURT
                                                                                                                                    Date Generated 1/6/2020
                                                                                                                                                                        JCVO02D
                                                       Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 44 of 55

                                                    One month before your two-week trial setting, all parties are
                                                    required to send a joint letter to the court detailing mediation
                                                    status, your readiness for trial and how long you expect the trial to
                                                    last. All parties are required to call the court coordinator, BARBARA CONLEY,
                                                    at (832) 927-2410, one week prior to your two-week trial
                                                    setting to get your docket position. Your docket position is subject
                                                    to change on a dialy basis, so you should be ready to go to trial at
                                                    any time during the two-week period.

                                                    If you have any other questions, please call the court or you may
                                                    refer to our website for court procedures at www.justex.net under
                                                    "Courts", "Civil", "157th", Judge TANYA GARRISON.
CertifiedDocumentNumber:88805905-Page2of4
                                                    Case No. 201958146
                            Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 45 of 55
                                                             *             IN THE DISTRICT COURT OF
                  DO, LONG                                   *
                  vs.                                        *             HARRIS COUNTY, TEXAS
                                                             *             157th JUDICIAL DISTRICT
                  IAT INSURANCE GROUP INC
                                                             *
                                                                                             DOCKET CONTROL ORDER
                                                    The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
                                                    item is governed by the Texas Rules of Civil Procedure.
                                                    1. 2/24/2020     JOINDER. All parties must be added and served, whether by amendment or third party
                                                                     practice, by this date. THE PARTY CAUSING THE JOINDER SHALL PROVIDE
                                                                     A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SERVICE.
                                                    2.               EXPERT WITNESS DESIGNATION. Expert witness designations are required and
                                                                     must be served by the following dates. The designation must include the information
                                                                     listed in Rule 194.2(f). Failure to timely respond will be governed by Rule 193.6.
                                                    (a) 5/25/2020    Experts for parties seeking affirmative relief.
                                                    (b) 6/26/2020    All other experts.
                                                    3.               STATUS CONFERENCE. Parties shall be prepared to discuss all aspects of the case,
                                                                     including ADR, with the court on this date. TIME:
                                                                     Failure to appear will be grounds for dismissal for want of prosecution.
                                                    4.               DISCOVERY LIMITATIONS. The discovery limitations of Rule 190.2, if applicable,
                                                                     or otherwise of Rule 190.3 apply unless changed below:
                                                    (a)              Total hours per side for oral depositions.
                                                    (b)              Number of interrogatories that may be served by each party on any other party.
                                                    5.               ALTERNATIVE DISPUTE RESOLUTION.
                                                    (a) 6/26/2020    By this date the parties must either (1) file an agreement for ADR stating the form of
                                                                     ADR requested and the name of an agreed mediator, if applicable; or (2) set an objection
                                                                     to ADR. If no agreement of objection is filed, the court may sign an ADR order.
                                                    (b)              ADR conducted pursuant to the agreement of the parties must be completed by this date.

                                                    6.7/24/2020     DISCOVERY PERIOD ENDS. All discovery must be conducted before the end of
                                                                    the discovery period. Parties seeking discovery must serve requests sufficiently far in
                                                                    advance of the end of the discovery period that the deadline for responding will be
                                                                    within the discovery period. Counsel may conduct discovery beyond this deadline by
                                                                    agreement. Incomplete discovery will not delay the trial.
                                                    7.              DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral hearing or submission.
                                                    (a) 7/24/2020   If subject to an interlocutory appeal, dispositive motions or pleas must be heard by this date.
                                                    (b) 7/24/2020   Summary judgment motions not subject to an interlocutory appeal must be heard by this date.
                                                    (c)             Rule 166a(i) motions may not be heard before this date.
                                                    8. 7/24/2020    CHALLENGES TO EXPERT TESTIMONY. All motions to exclude expert testimony
                                                                    and evidentiary challenges to expert testimony must be filed by this date, unless
                                                                    extended by leave of court.
                                                    9. 6/26/2020    PLEADINGS. All amendments and supplements must be filed by this date. This
CertifiedDocumentNumber:88805905-Page3of4




                                                                    order does not preclude prompt filing of pleadings directly responsive to any timely
                                                                    filed pleadings.
                                                    10.              DOCKET CALL/PRE-TRIAL CONFERENCE
                                                                    Parties shall be prepared to discuss all aspects of trial with the court on this date.
                                                                    TIME: Failure to appear will be grounds for dismissal for want of prosecution.

                                                    11.8/24/2020     TRIAL. If not assigned by the second Friday following this date, the case will be reset.


                                                                                                                          SIGNED


                                                             THANH HOANG NGUYEN
                                                             2825 WILCREST DRIVE SUITE 308                                          TANYA GARRISON
                                                             HOUSTON TX 77042                                  24090667             JUDGE, 157TH DISTRICT COURT
                                                                                                                                    Date Generated 1/6/2020
                                                                                                                                                                        JCVO02D
                                                       Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 46 of 55

                                                    One month before your two-week trial setting, all parties are
                                                    required to send a joint letter to the court detailing mediation
                                                    status, your readiness for trial and how long you expect the trial to
                                                    last. All parties are required to call the court coordinator, BARBARA CONLEY,
                                                    at (832) 927-2410, one week prior to your two-week trial
                                                    setting to get your docket position. Your docket position is subject
                                                    to change on a dialy basis, so you should be ready to go to trial at
                                                    any time during the two-week period.

                                                    If you have any other questions, please call the court or you may
                                                    refer to our website for court procedures at www.justex.net under
                                                    "Courts", "Civil", "157th", Judge TANYA GARRISON.
CertifiedDocumentNumber:88805905-Page4of4
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 47 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        88805905 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 48 of 55                                1/13/2020 9:12 AM
                                                                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                                                                         Envelope No. 39885954
                                                                                                                                                               By: LISA COOPER
                                                                                                                                                        Filed: 1/13/2020 9:12 AM

                                                                                         CAUSE NO. 2019-58146
                                                     LONG DO AND PHUONG DUNG HUYNH                         §              IN THE DISTRICT COURT
                                                                                                           §
                                                     VS.                                                   §              157TH JUDICIAL DISTRICT
                                                                                                           §
                                                     IAT INSURANCE GROUP, INC.                             §              HARRIS COUNTY, TEXAS

                                                           DEFENDANT OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH
                                                                        CAROLINA’S ORIGINAL ANSWER

                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                           COMES NOW, OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH

                                                    CAROLINA, Defendant in the above-styled and numbered cause, and make and files this, its

                                                    Original Answer in reply to Plaintiffs’ Amended Original Petition, and for such answer would

                                                    respectfully show unto the Court the following:

                                                                                                      1.

                                                           Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies the

                                                    allegations contained within Plaintiffs’ Petition and demands strict proof thereon by a preponderance

                                                    of the credible evidence in accordance with the laws of the State of Texas.

                                                                                                      2.

                                                           Pleading further and without waiver of the above, Defendant denies the occurrence of all

                                                    conditions precedent to Plaintiffs’ claim. Without limiting the foregoing, Defendant denies that

                                                    there has been full compliance with all terms and conditions of the insurance policy at issue as
Certified Document Number: 88883671 - Page 1 of 4




                                                    required prior to Plaintiffs bringing suit, including, but not limited to, the requirement that payment

                                                    is only due after agreement is reached on the amount of loss or an appraisal award has been made.

                                                                                                      3.

                                                           Pleading further and without waiver of the above, Defendant requests that this Court

                                                    compel mediation pursuant to TEXAS INSURANCE CODE § 541.161(a). This mediation is required
                                                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 49 of 55



                                                    under the Texas Insurance Code and Texas Business & Commerce Code. TEX. INS. CODE

                                                    § 541.161(b).

                                                                                                      4.

                                                            Additionally, the insurance policy pertaining to the claims asserted by the Plaintiffs include

                                                    a specific “Appraisal” clause which sets forth the procedure in the event of a disagreement of the

                                                    amount of the loss. Specifically, the policy requires that, upon written request, the property must

                                                    be appraised by each party’s own disinterested appraiser. In the event of a disagreement in the

                                                    appraisal, the differences are submitted to an umpire for determination. Compliance with the

                                                    appraisal process is a condition precedent to any suit against Defendant insurance company.

                                                    Defendant insurance company was deprived of the opportunity to invoke the appraisal clause prior

                                                    to suit. Further, the lawsuit prevented Defendant insurance company from attempting to resolve

                                                    the alleged problems, reaching an impasse or invoking the appraisal clause, if necessary.

                                                    Defendant insurance company reserves the contractual right to invoke this clause and that the

                                                    property be appraised according to the terms of the applicable insurance policy if the parties reach

                                                    an impasse. Defendant insurance company has not waived and is not waiving this provision and

                                                    may assert it in the future.

                                                                                                      5.

                                                            Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby gives
Certified Document Number: 88883671 - Page 2 of 4




                                                    actual notice to Plaintiffs that any and all documents and materials produced in response to written

                                                    discovery may be used as evidence in this case; and, that any such materials may be used as

                                                    evidence against the party producing the document at any pretrial proceeding and/or at the trial of

                                                    this matter without the necessity of authenticating the document and/or materials produced in

                                                    discovery.



                                                    DO, LONG/OCCIDENTAL – D OA - PAGE 2 OF 4
                                                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 50 of 55



                                                                                                         6.

                                                                                               Requests for Disclosure

                                                            At the time required by law or the Rules, the Defendant requests the Plaintiffs to respond

                                                    to all of the matters in TRCP 194.2.

                                                            WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

                                                    hereof, that Plaintiffs not recover against Defendant and that Defendant goes hence with its costs

                                                    without day and for such other and further relief, at law or in equity, to which Defendant may

                                                    justly show itself entitled to receive.


                                                                                                              Respectfully submitted,

                                                                                                              Gault, Nye & Quintana, L.L.P.
                                                                                                              P.O. Box 6666
                                                                                                              Corpus Christi, Texas 78466
                                                                                                              (361) 654-7008
                                                                                                              (361) 654-7001 Telecopier
                                                                                                              mwest@gnqlawyers.com

                                                                                                              By: /s/ Mikell A. West _______
                                                                                                                     Mikell A. West
                                                                                                                     State Bar No. 24070832

                                                                                                              ATTORNEY FOR DEFENDANT OCCIDENTAL
                                                                                                              FIRE & CASUALTY COMPANY OF NORTH
                                                                                                              CAROLINA
Certified Document Number: 88883671 - Page 3 of 4




                                                    DO, LONG/OCCIDENTAL – D OA - PAGE 3 OF 4
                                                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 51 of 55



                                                                                         CERTIFICATE OF SERVICE

                                                           I, Mikell A. West, hereby certify that on the 13th day of January, 2020, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorney for Plaintiffs
                                                    Johnny Nguyen
                                                    Johnny Nguyen & Associates
                                                    Email: jnguyen@johnnynguyenlaw.com

                                                    VIA E-FILING

                                                                                                        /s/ Mikell A. West           .
                                                                                                        Mikell A. West
Certified Document Number: 88883671 - Page 4 of 4




                                                    DO, LONG/OCCIDENTAL – D OA - PAGE 4 OF 4
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 52 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        88883671 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 53 of 55                          1/13/2020 9:12 AM
                                                                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                                                                   Envelope No. 39885954
                                                                                                                                                         By: LISA COOPER
                                                                                                                                                  Filed: 1/13/2020 9:12 AM



                                                                                       CAUSE NO. 2019-58146
                                                     LONG DO AND PHUONG DUNG HUYNH                  §                 IN THE DISTRICT COURT
                                                                                                    §
                                                     VS.                                            §                157TH JUDICIAL DISTRICT
                                                                                                    §
                                                     IAT INSURANCE GROUP, INC.                      §                HARRIS COUNTY, TEXAS

                                                                               DEFENDANT’S DEMAND FOR JURY

                                                           COMES NOW, OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH

                                                    CAROLINA, Defendant in the above-referenced cause, and demands a trial by jury. The jury fee has

                                                    previously been paid.



                                                                                                        Respectfully submitted,

                                                                                                        Gault, Nye & Quintana, L.L.P.
                                                                                                        P.O. Box 6666
                                                                                                        Corpus Christi, Texas 78466
                                                                                                        (361) 654-7008
                                                                                                        (361) 654-7001 Telecopier
                                                                                                        mwest@gnqlawyers.com

                                                                                                        By: /s/ Mikell A. West _______
                                                                                                               Mikell A. West
                                                                                                               State Bar No. 24070832

                                                                                                        ATTORNEY FOR DEFENDANT OCCIDENTAL FIRE &
                                                                                                        CASUALTY COMPANY OF NORTH CAROLINA
Certified Document Number: 88883672 - Page 1 of 2
                                                        Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 54 of 55



                                                                                             CERTIFICATE OF SERVICE

                                                            I, Mikell A. West, hereby certify that on the 13th day of January, 2020, a true and correct copy
                                                    of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorney for Plaintiffs
                                                    Johnny Nguyen
                                                    Johnny Nguyen & Associates
                                                    Email: jnguyen@johnnynguyenlaw.com

                                                    VIA E-FILING

                                                                                                         /s/ Mikell A. West           .
                                                                                                         Mikell A. West
Certified Document Number: 88883672 - Page 2 of 2




                                                    DO, LONG/OCCIDENTAL – JD - PAGE 2 OF 2
              Case 4:20-cv-00244 Document 1-2 Filed on 01/22/20 in TXSD Page 55 of 55




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 15, 2020


     Certified Document Number:        88883672 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
